DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 25 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 21 January 2021, 25 March 2021, and 27 April 2021 were filed after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 25 March 2021, with respect to Claims 1 and 11 have been fully considered but they are not persuasive.
Applicant stated that “[t]he specification makes clear that absolute precision is not required, since it describes in multiple places that an interference maxima may be”.  If this the case then it is unknown what the range of “substantially” is.  Additionally, the specification only mentions the interference maxima “substantially close to the implanted device” at paragraphs [0007]-[0009], [0024],[0026], and [0068]-[0070] of Applicant’s published application.  “Substantially at a depth” is not described in the specification.  The only related reference to this limitation is found in originally filed 
Applicant’s arguments, see pages 7-8, filed 25 March 2021, with respect to Claim 11 has been fully considered, and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Grbic et al. US 2016/0087458, in view of Leabman et al. US 9,812,890.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "substantially at a depth" in Claim 1; "substantially at the depth" in Claim 6; “substantially close to the device" in Claim 11; "substantially at the device" in Claim 16; and "substantially close to a second depth" in Claim 20; are relative terms which renders the claims indefinite.  These term are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding Claims 3-10, they depend from Claim 1 and are also rejected for the reason stated above.
Regarding Claims 13-19, they depend from Claim 11 and are also rejected for the reason stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. US 2016/0087458, in view of Leabman et al. US 9,812,890 
Regarding Claim 11, Grbic teaches a method for providing wireless power (refer to [0004]) to a device (704, fig. 7) implanted in a body of an individual (refer to [0052]), comprising: 
controlling a loading component of a first antenna loop (708, fig. 7) applying power by a first antenna controller to produce a first electromagnetic near-field (refer to 
controlling a second antenna loop (706, fig. 7) by a second antenna controller to produce a second electromagnetic near-field (refer to [0052]).  Grbic further teaches wherein the first and second electromagnetic near-fields interfering with one another to produce an interference pattern (refer to [0034] and [0051]-[0052]), however is silent wherein the first and second electromagnetic near-fields interfering with one another to produce an interference pattern including interference maxima and 
wherein a location of at least one of the interference maxima is at or close to the device implanted in the body of the individual.
Leabman teaches wherein the first and second electromagnetic near-fields
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Leabman with the power system of Grbic in order to provide additional control to power an implanted device.  
Regarding Claim 13, the combination of Grbic and Leabman teaches all of the limitations of Claim 11 above and further teaches wherein controlling the loading component comprises controlling a reactance of a reactive element associated with the first antenna loop (refer to [0028] of Grbic).

Regarding Claim 14, the combination of Grbic and Leabman teaches all of the limitations of Claim 11 above and further teaches wherein the reactive element is one of a variable capacitor or a variable inductor (refer to [0028] of Grbic).
Regarding Claim 15, the combination of Grbic and Leabman teaches all of the limitations of Claim 11 above and further teaches wherein controlling the loading component of the first antenna loop includes controlling a loading capacitance or a loading inductance (refer to [0028]).
Regarding Claim 16, the combination of Grbic and Leabman teaches all of the limitations of Claim 11 above and further teaches controlling, using the first antenna controller, a property of a signal for the first antenna loop so as to maintain the location of at least one of the interference maxima at the device implanted in the body of the individual (refer to col. 3, lines 39 to col. 4, line 32 of Leabman).  
Regarding Claim 17, the combination of Grbic and Leabman teaches all of the limitations of Claim 16 above and further teaches wherein the property of the signal for the first antenna loop includes at least one of a frequency, phase, or magnitude of the signal for the first antenna loop (refer to col. 3, lines 39 to col. 4, line 32 of Leabman).  
Regarding Claim 18, the combination of Grbic and Leabman teaches all of the limitations of Claim 11 above and further teaches wherein the first and second antenna controllers are configured to generate first and second electromagnetic near-fields, respectively, having a maximum power at a depth associated with skin of the body of the individual to be less than a power associated with at least one of the interference maxima (refer to col. 3, lines 39 to col. 4, line 32 of Leabman).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 19, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method for providing wireless power to a device implanted in a body of an individual wherein a maximum specific absorption rate (SAR) caused by at least one of the first electromagnetic near-field or the second electromagnetic near-field is below or equal to 1.6 watts per kilogram.
Claims 1 and 20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 20, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power system for providing wireless power to a device implanted in a body of an individual, comprising a first and second antenna controller which controls a first and second antenna loop, respectively, which produces a first and second electromagnetic near-field wherein the first electromagnetic near-field and the plurality of second electromagnetic near-fields configured to cause a specific absorption rate ("SAR") at a first depth corresponding to a skin surface below a threshold maximum SAR and to interfere with one another to produce interference maxima and the first antenna controller and the plurality of second antenna controllers configured to maintain a location of at least one of the interference maxima at or close to a second depth associated with the device implanted in the body of the individual.
Regarding Claims 3-10, they depend from Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 
/BRIAN K BAXTER/Examiner, Art Unit 2836 
3 August 2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836